DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
  Claim 1 recites, “transforms”, which is not included anywhere in the specification. 
Appropriate correction is required.

CLAIM INTERPRETATION
Claims in this application are not interpreted under 35 U.S.C. §112(f) unless otherwise noted in this application.
Examiner note: “transform” from claim 1 has been interpreted to include “delete” as [0059] of the specification discloses deleting the storage objects that have been successfully transferred in a fashion analogous to claim 1 “transform[ing]” storage objects that have been successfully transferred.

Claim Objections
Claims 1-4 and 8 are objected to because of the following informalities:
Claim 1 recites, “inventorying data objects of the plurality of data objects”, which should be amended to “inventorying a second set of data objects of the plurality of data objects” to prevent any confusion with the antecedent basis of “data objects”. 
Claim 2-4 are objected to for failing to cure the deficiencies of a base claim, which was objected to. 
Claim 8 recites, “one or more of the first set of data objects”, which should be amended to recite, “one or more data objects of the first set of data objects” unless the claims are meant to indicate there is more than one first set of data objects. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 3: 
Claim 3 recites, “the first set of data objects”. There is insufficient antecedent basis for this limitation in the claim. The claims previously recite, “a set of data objects” and “a subset of the set of data objects”. It is unclear if “the data objects of the plurality of data objects” is meant 
Regarding claim 5: 
Claim 5 recites, “the second data transfer device”. There is insufficient antecedent basis for this limitation in the claim. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Regarding claims 6-12: 
Claims 6-12 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,768,849 (‘849) in view of US Patent Application Pub. No. US 9,270,683 (Coughlin). 

Claims of the Instant Application
Claims of US Patent No. US 10,768,849 (‘849)
US Patent No. US 9,270,683
A computer-implemented method, comprising: copying a plurality of data objects from a customer data source onto a network-attachable data transfer device, located at a customer location, 


for physical transport to a service provider location;




generating a source manifest inventorying a set of data objects 





receiving a receipt manifest inventorying data objects of the plurality of data objects that have been successfully transmitted from the network-attachable data transfer device, located at a service provider location, to a data storage service; 


performing a comparison of the source manifest and the receipt manifest to determine a subset of the set of data objects that have been successfully transferred from the data transfer device to the data storage service; 


and performing a set of operations that transforms individual data objects of the subset of the set of data objects.








generating, at the customer location, a source manifest 

providing the source manifest to a service provider location;

receiving, from the service provider location, a receipt manifest inventorying data objects of the plurality of data objects that have been successfully transmitted from the network-attachable data transfer device to a data storage service at the service provider location; 

performing, at the customer location, a comparison of the source manifest and the receipt manifest to determine a subset of the set of data objects that have been successfully transferred from the data transfer device to the data storage service; 

and performing, at the customer location, a set of operations that process individual data objects of the subset of the set of data objects in response to the comparison. 








“To avoid data transfer delays and capacity limitations, individuals
who wish to transfer large amounts of data to network
40 storage devices can simply avoid transferring their data over a network 
data on portable media and send the media by courier to a location where the data is transferred from the media. Since the data is transferred directly from the media, transfer rates to a network storage device are dramatically faster.” 
[Col 1: lines 38-45]

2. The computer-implemented method of claim 1, wherein: at least one of the source manifest and the receipt manifest includes integrity information of one or more of the data objects of the plurality of data objects; and the comparison utilizes the integrity information.

3. The computer-implemented method of claim 1, wherein the set of operations comprises enabling overwriting of a data storage region storing the subset of the first set of data objects.
3. The computer-implemented method of claim 1, wherein the set of operations comprises enabling overwriting of a data storage region storing the subset of the set of data objects.

4. The computer-implemented method of claim 1, wherein: the receipt manifest includes a digital signature of a data transfer service; and performing the set of operations is conditioned on 




It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the network-attachable data transfer device claimed in claim 1 of the ‘849 patent to be transported by courier to the service provider location as taught by Coughlin. 
One of ordinary skill in the art would have been motivated to make this modification because since the data is directly transferred instead of being transferred over a network, data transfer rates are dramatically faster, as taught by Coughlin in [Col 1: lines 38-45]. 

Claims 5-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5-20 of U.S. Patent No. 10,768,849 (Coughlin). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 5-20 of Coughlin contains every element of claims 5-20 of the instant application and as such anticipates claims 5-20 of the instant application.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berq, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
5. A system, comprising: one or more processors; memory that stores computer-executable instructions that, if executed, cause the one or 



perform a comparison between the first manifest and a second manifest that inventories a second set of data objects written from the second data transfer device to 


determine a status for a data object in the first set of data objects; and process the data object in accordance with the status.


perform, at the first location, a comparison between the first manifest and a second manifest that inventories a second set of data objects written from the data transfer device, the second manifest generated at the second location; 

determine a status for a data object in the first set of data objects based on the comparison; and process, at the first location, the data object in accordance with the status.

6. The system of claim 5, wherein the status is determined based at least in part on comparison of a transfer status in the first manifest corresponding to a data object identifier and a communication status in the second manifest corresponding to the same data object identifier.
7. The system of claim 5, wherein the comparison is based at least in part on comparing a hash value of a data object in the first set of data objects with a hash value of a corresponding data object in the second set of data objects.
7. The system of claim 5, wherein the comparison is based at least in part on comparing a hash value of a data object in the first set of data objects with a hash value of a corresponding data object in the second set of data objects.
8. The system of claim 5, wherein the status indicates a successful write operation, and processing the data object according to the status includes performance of a delete operation for one or more of the first set of data objects.
8. The system of claim 5, wherein the status indicates a successful write operation, and processing the data object according to the status includes performance of a delete operation for one or more of the first set of data objects.
9. The system of claim 5, wherein the status indicates an unsuccessful write operation, and processing the data object according to the status causes performance of a write operation for the data object.
9. The system of claim 5, wherein the status indicates an unsuccessful write operation, and processing the data object according to the status causes performance of a write operation for the data object.
10. The system of claim 5, wherein the status indicates an unsuccessful write operation, and processing the data object according to the status causes protection of one or more of the first set of data objects from modification.
10. The system of claim 5, wherein the status indicates an unsuccessful write operation, and processing the data object according to the status causes protection of one or more of the first set of data objects from modification.
11. The system of claim 5, wherein the status indicates a successful write operation, and processing the data object according to the status causes indication that overwriting of the data object is permitted.
11. The system of claim 5, wherein the status indicates a successful write operation, and processing the data object according to the status causes indication that overwriting of the data object is permitted.
12. The system of claim 5, wherein: at least one of the first manifest and the second manifest includes, for the data object, integrity information corresponding to the data object; and the comparison is performed based at least in part on the integrity information.
12. The system of claim 5, wherein: at least one of the first manifest and the second manifest includes, for the data object, integrity information corresponding to the data object; and the comparison is performed based at least in part on the integrity information.
13. A non-transitory computer-readable storage medium having stored thereon executable 

receive a first manifest that inventories a first set of data objects obtained from a data transfer device; 



perform a comparison between the first manifest and a second manifest that inventories a second set of data objects written to the data transfer device to determine a status for a data object in the first set of data objects; 



and process the data object in accordance with the status.


receive, at a first location, a first manifest that inventories a first set of data objects obtained from a data transfer device transported from the first location, the first manifest generated at a second location; 

perform, at the first location, a comparison between the first manifest and a second manifest that inventories a second set of data objects written to the data transfer device to determine a status for a data object in the first set of data objects, the second manifest generated at the first location; 

and process, at the first location, the data object in accordance with the status.

14. The non-transitory computer-readable storage medium of claim 13, wherein the data transfer device is a member of a cluster of data transfer devices, and the instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to: write the second set of data objects to the data transfer device according to a set of instructions specifying one or more data objects to be transferred to the data transfer device from the cluster of data transfer devices.
15. The non-transitory computer-readable storage medium of claim 13, wherein the instructions that cause the computer system to perform the comparison further include instructions that cause the computer system to compare integrity information specified in the first manifest with integrity information specified in the second manifest.
15. The non-transitory computer-readable storage medium of claim 13, wherein the instructions that cause the computer system to perform the comparison further include instructions that cause the computer system to compare integrity information specified in the first manifest with integrity information specified in the second manifest.
16. The non-transitory computer-readable storage medium of claim 15, wherein the integrity information of the first manifest and the integrity information of the second manifest are generated according to a hash function, and the status is determined based at least in part on a match between the integrity information of the first manifest and the integrity information of the second manifest.
16. The non-transitory computer-readable storage medium of claim 15, wherein the integrity information of the first manifest and the integrity information of the second manifest are generated according to a hash function, and the status is determined based at least in part on a match between the integrity information of the first manifest and the integrity information of the second manifest.
17. The non-transitory computer-readable storage medium of claim 13, wherein the instructions that cause the computer system to process the data object further include instructions that cause the computer system to cause removal of the data object from a cluster of data transfer devices based at least in part on the status indicating that the data object has been successfully written.
17. The non-transitory computer-readable storage medium of claim 13, wherein the instructions that cause the computer system to process the data object further include instructions that cause the computer system to cause removal of the data object from a cluster of data transfer devices based at least in part on the status indicating that the data object has been successfully written.

18. The non-transitory computer-readable storage medium of claim 13, wherein the instructions that cause the computer system to process the data object further include instructions that cause the computer system to at least temporarily prevent removal of the data object from a cluster of data transfer devices based at least in part on the status indicating that the data object has not been successfully written.
19. The non-transitory computer-readable storage medium of claim 13, wherein the instructions that cause the computer system to perform comparison further include instructions that cause the computer system to perform the comparison based at least in part on first metadata indicated in the first manifest and second metadata indicated in the second manifest, wherein the status indicates success based at least in part on a determination that the first metadata matches the second metadata.
19. The non-transitory computer-readable storage medium of claim 13, wherein the instructions that cause the computer system to perform comparison further include instructions that cause the computer system to perform the comparison based at least in part on first metadata indicated in the first manifest and second metadata indicated in the second manifest, wherein the status indicates success based at least in part on a determination that the first metadata matches the second metadata.
20. The non-transitory computer-readable storage medium of claim 13, wherein the status indicates successful transfer of the data object, and the instructions that cause the computer system to process the data object cause the computer system to generate a set of instructions to prevent the data object from being written to the data transfer device.
20. The non-transitory computer-readable storage medium of claim 13, wherein the status indicates successful transfer of the data object, and the instructions that cause the computer system to process the data object cause the computer system to generate a set of instructions to prevent the data object from being written to the data transfer device.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. US 9,270,683 B2 (Coughlin) in view of US Patent Application Pub. No. US 2004/0073846 A1 (Nakanishi) in further view of US Patent Application Pub. No. US 2010/0306267 A1 (Zamkoff).
Regarding claim 1: 
Coughlin discloses, a computer-implemented method, comprising: copying a plurality of data objects from a customer data source onto a network-attachable data transfer device, located at a customer location (a user may store data, including files (i.e. objects) on a storage device, the data is intended for upload to a network storage device (i.e. the storage device is network-attachable) [Col 6: lines 9-16]). The storage device may be inserted into a port of a terminal (120) [Col 6: lines 9-16]. The terminals are located with a user (i.e. customer (i.e. customer location)) [Col 6: lines 9-16] [Fig. 1]), for physical transport to a service provider location ((206) the user may ship the storage device to a provider (i.e. to a service provider location) [Col 6: lines 22-29]) generating a source manifest inventorying a set of data objects of the plurality of data objects that have been successfully copied to the network-attachable data transfer device at the customer location ((304) a manifest (i.e. source manifest) may be created, which identifies the contents of the storage device (i.e. inventorying a set of data objects of the plurality of data objects that have been successfully copied), including a list of files and checksums [Col 7: lines 15-25] [Col 7: lines 60-67]); receiving a receipt manifest inventorying data objects of the plurality of data objects that have been successfully transmitted from the network-attachable data transfer device, located at a service provider location, to a data storage service (the transfer station (120) may create an upload report, which may be uploaded to the user’s account (i.e. receiving) on the storage server. The upload report may include checksums and file stamps for every file including a status code, how long it took to upload, and how many retries for the files that are uploaded from the storage device to the storage server including data store (116) (i.e. a data storage device) [Col 4: lines 49-56] [Col 10: lines 43-67] [Col 11: lines 1-5]). 
Coughlin does not explicitly disclose, but Nakanishi teaches, performing a comparison of the source manifest and the receipt manifest to determine a subset of the set of data objects that have been successfully transferred from the data transfer device to the data storage service (by teaching that check information (i.e. source manifest), such as 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the use of the manifest including checksums of the files and upload report including checksums of the files disclosed by Coughlin to include using the checksums included in each to determine if the data had been successfully transferred by comparing a calculated checksum in the upload report to the corresponding checksum in the source manifest as taught by Nakanishi and to repair the damaged data if there is a mismatch as taught by Nakanishi or to otherwise indicate a normal completion as taught by Nakanishi. 
One of ordinary skill in the art would have been motivated to make this modification because a request for checking data damage may determine if the data is damaged or not and allow the data to be repaired, as taught by Nakanishi 
Coughlin does not explicitly disclose, but Zamkoff teaches, and performing a set of operations that transforms individual data objects of the subset of the set of data objects (by teaching that once the digital files have been copied to the network mass storage system, the transport mass storage system is processed to remove user data, such as by formatting (i.e. transforming), overwriting (i.e. transforming) so that the data transport device may be used to provide transportation of other user data [0013] [0072]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data transportation scheme disclosed by Coughlin in view of Nakanishi to include purging the data transport device of all user data (i.e. transforms individual data objects of the subset) after the data has been copied to the network provider as taught by Zamkoff. 
One of ordinary skill in the art would have been motivated to make this modification because it allows the data transport device to be returned to a pool of mass transport systems used to transport other user data, as taught by Zamkoff in [0072]. 
Regarding claim 2:
The computer-implemented method of claim 1 is made obvious by Coughlin in view of Nakanishi in further view of Zamkoff (Coughlin-Nakanishi-Zamkoff). 
Coughlin further discloses, wherein: at least one of the source manifest and the receipt manifest includes integrity information of one or more of the data objects of the plurality of data objects (by teaching that the manifest includes a checksum for the different files (i.e. integrity information of the one or more data objects) [Col 7: lines 15-25] [Col 7: lines 60-67]) and the upload report includes a checksum for the different files (i.e. integrity information of one or more of the data objects) [Col 4: lines 49-56] [Col 10: lines 43-67] [Col 11: lines 1-5]). 
Coughlin does not explicitly disclose, but Nakanishi teaches and the comparison utilizes the integrity information (by teaching that check information (i.e. source manifest), such as a checksum, may be generated by a source system for data that is to be downloaded to 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the use of the source manifest including checksums of the files and upload report including checksums of the files disclosed by Coughlin to include using the checksums included in each to determine if the data had been successfully transferred by comparing a calculated checksum in the upload report to the corresponding checksum in the source manifest as taught by Nakanishi and to repair the damaged data if there is a mismatch as taught by Nakanishi or to otherwise indicate a normal completion as taught by Nakanishi. 
One of ordinary skill in the art would have been motivated to make this modification because a request for checking data damage may determine if the data is damaged or not and allow the data to be repaired, as taught by Nakanishi in [0053]. 
Regarding claim 3:
The computer-implemented method of claim 1 is made obvious by Coughlin-Nakanishi-Zamkoff. 
Coughlin does not explicitly disclose, but Zamkoff teaches, wherein the set of operations comprises enabling overwriting of a data storage region storing the subset of the first set of data objects (by teaching that once the digital files have been copied to the network mass storage system, the transport mass storage system is processed to remove user data, such as by formatting (i.e. transforming), overwriting (i.e. transforming) (i.e. enabling overwriting) so that the data transport device may be used to provide transportation of other user data [0013] [0072]. One or more data patterns may be written over all memory locations (i.e. region storing the subset of the first set of data objects) of the transport mass storage system) [0072]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data transportation scheme disclosed by Coughlin in view of Nakanishi to include purging the data transport device of all user data (i.e. transforms individual data objects of the subset) after the data has been copied to the network provider as taught by Zamkoff. 
One of ordinary skill in the art would have been motivated to make this modification because it allows the data transport device to be returned to a pool of mass transport systems used to transport other user data, as taught by Zamkoff in [0072]. 
Claims 5-10, 12-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Coughlin in view of Nakanishi in further view of US Patent Application Pub. No. US 2015/0373086 A1 (Hunt).
Regarding claim 5 and analogous claim 13:
A system (storage server (110) part of storage system (100)), comprising: one or more processors ((112) and terminals (102-106) contain processors and memory with instructions [Col 4: lines 11-26] [Col 4: lines 41-48]); memory that stores computer-executable instructions ((114) and memory in terminals (102-106) [Col 4: lines 11-26] [Col 4: lines 41-48] [Col 3: lines 42-45] [Col 5: lines 1-6] [Col 11: lines 33-51]) that, if executed, cause the one or more processors to ([Col 4: lines 41-48] [Col 3: lines 41-45]): receive a first manifest that inventories a first set of data objects written to a data transfer device (by disclosing that a manifest may be created, which identifies the contents of a storage device (i.e. inventories a first set of data objects written to a data transfer device). The manifest may also include a list of files and checksums [Col 7: lines 15-25] [Col 7: lines 55-67]. The manifest may be received (306) by the storage server (110) [Col 8: lines 4-12] [Fig. 3]); a second manifest that inventories a second set of data objects written from the second data transfer device (by disclosing that an upload report (i.e. manifest) may be created by transfer station (120) and uploaded to the storage server (110) (i.e. received), where the upload report includes checksums, file stamps, a status code, etc. on a per-file basis) (i.e. inventories a second set of data objects written from the second data transfer device) [Col 10: lines 43-60]).
Coughlin does not explicitly disclose, but Nakanishi teaches, perform a comparison between the first manifest and the second manifest to determine a status for a data object in the first set of data objects (by teaching that check information (i.e. included in the manifest for data written to the data transfer device), such as a checksum, may be generated by a source system for data that is to be downloaded to a target system [0037]. When data is downloaded to a memory device (30), the data may be stored into an area of memory (31) while the check information is stored in the memory controller (32) [0039]. A hash value (i.e. check information, which may be a checksum) (i.e. included in a manifest for data written to the storage server from the storage device) of the data stored in the device (30) memory (31) is then calculated for the data written in memory (31) [0048]. The calculated hash value is compared with a hash value of the corresponding block contained in the written check information [0049]. The processing is repeated sequentially for all blocks downloaded until upon finishing the last block, an output check result indicating “normal” is output to the device (20) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the use of the manifest including checksums of the files and upload report including checksums of the files disclosed by Coughlin to include using the checksums included in each to determine if the data had been successfully transferred by comparing a calculated checksum in the upload report to the corresponding checksum in the source manifest as taught by Nakanishi and to repair the damaged data if there is a mismatch as taught by Nakanishi or to otherwise indicate a normal completion as taught by Nakanishi. 
One of ordinary skill in the art would have been motivated to make this modification because a request for checking data damage may determine if the data is damaged or not and allow the data to be repaired, as taught by Nakanishi in [0053]. 
Coughlin in view of Nakanishi does not explicitly disclose, but Hunt teaches, and process the data object in accordance with the status (by teaching that data on a courier device used to physically transport data [0023] may be selectively deleted if that data has already been received by an intended recipient apparatus. In order to determine whether to delete the data, a state of the recipient apparatus may be determined, which may be received from the recipient apparatus [0074]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage device transporting the data disclosed by Coughlin to include the ability to selectively delete data files if the intended Nakanishi) as taught by Hunt. 
One of ordinary skill in the art would have been motivated to make this modification because the courier device may have limited amounts of space, and deleting files is a known way to recover space used by files that are no longer needed, as taught by Hunt in [0005] [0074] [0083].  
Regarding claim 6:
The system of claim 5 is made obvious by Coughlin in view of Nakanishi in further view of Hunt (Coughlin-Nakanishi-Hunt).
Coughlin further discloses that the first manifest includes a transfer status (i.e. checksums) in the first manifest corresponding to a data object identifier (i.e. the list of files (i.e. object identifiers) correspond to the checksums and inventory the set of data objects stored on the storage device and the checksum is a representation of the status of the data written as part of the file on the storage device) [Col 7: lines 55-67]) and a communication status in the second manifest corresponding to the same object identifier (by teaching that the upload report may include checksums (i.e. communication status (i.e. the checksum represents the status of the communicated data on the storage server from the storage device) and file stamps (e.g. date and time of upload) on a line item basis, for every file, an upload time, name on disk (i.e. object identifier), status code, etc. [Col 10: lines 43-67]).
Coughlin does not explicitly disclose, but Nakanishi teaches, wherein the status is determined based on a comparison of a transfer status (i.e. checksums) in the first manifest corresponding to a data object identifier and a communication status (i.e. calculated checksum) in the second manifest corresponding to the same object identifier ((by teaching that check information (i.e. included in first manifest), such as a checksum, may be generated by a source system for data that is to be downloaded to a target system [0037]. When data is downloaded to a memory device (30), the data may be stored into an area of 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the use of the manifest including checksums of the files and upload report including checksums of the files disclosed by Coughlin to include using the checksums included in each to determine if the data had been successfully transferred by comparing a calculated checksum in the upload report to the corresponding checksum in the source manifest as taught by Nakanishi and to repair the damaged data if there is a mismatch as taught by Nakanishi or to otherwise indicate a normal completion as taught by Nakanishi. 
Regarding claim 7:
The system of claim 5 is made obvious by Coughlin-Nakanishi-Hunt.
Coughlin does not explicitly disclose, but Nakanishi teaches wherein the comparison is based at least in part on comparing a hash value of a data object in the first set of data objects with a hash value of a corresponding data object in the second set of data objects (by teaching that check information (i.e. included in first manifest), such as a checksum (i.e. a hash value), may be generated by a source system for data that is to be downloaded to a 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the use of the manifest including checksums of the files and upload report including checksums of the files disclosed by Coughlin to include using the checksums included in each to determine if the data had been successfully transferred by comparing a calculated checksum in the upload report to the corresponding checksum in the source manifest as taught by Nakanishi and to repair the damaged data if there is a mismatch as taught by Nakanishi or to otherwise indicate a normal completion as taught by Nakanishi. 
One of ordinary skill in the art would have been motivated to make this modification because a request for checking data damage may determine if the data is damaged or not and allow the data to be repaired, as taught by Nakanishi in [0053]. 
Regarding claim 8:
The system of claim 5 is made obvious by Coughlin-Nakanishi-Hunt
Coughlin does not explicitly disclose, but Nakanishi teaches, wherein the status indicates a successful write operation (by teaching that an output check result indicating “normal” is output to the device (20) containing the memory device (30) indicating that all blocks have successfully been written (i.e. a status for a data object in the first set of data objects) [Fig. 8] [0052]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the use of the manifest including checksums of the files and upload report including checksums of the files disclosed by Coughlin to include using the checksums included in each to determine if the data had been successfully transferred by comparing a calculated checksum in the upload report to the corresponding checksum in the source manifest as taught by Nakanishi and to repair the damaged data if there is a mismatch as taught by Nakanishi or to otherwise indicate a normal completion as taught by Nakanishi. 
One of ordinary skill in the art would have been motivated to make this modification because a request for checking data damage may determine if the data is damaged or not and allow the data to be repaired, as taught by Nakanishi in [0053]. 
Coughlin does not explicitly disclose, but Hunt teaches and processing the data object according to the status includes performance of a delete operation for one or more of the first set of data objects (by teaching that data on a courier device used to physically transport data [0023] may be selectively deleted if that data has already been received by an intended recipient apparatus. In order to determine whether to delete the data, a state of the recipient apparatus may be determined, which may be received from the recipient apparatus [0074]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage device transporting the data disclosed by Coughlin to include the ability to selectively delete data files if the intended Nakanishi) as taught by Hunt. 
One of ordinary skill in the art would have been motivated to make this modification because the courier device may have limited amounts of space, and deleting files is a known way to recover space used by files that are no longer needed, as taught by Hunt in [0005] [0074] [0083].  
Regarding claim 9:
The system of claim 5 is made obvious by Coughlin-Nakanishi-Hunt.
Coughlin does not explicitly disclose, but Nakanishi teaches, wherein the status indicates an unsuccessful write operation, and processing the data object according to the status causes performance of a write operation for the data object (by teaching that in response to an error for a block of written data, the block is rewritten according to a repair procedure to write the correct data into the block [0050] [0053] [0055] [Fig. 6] [Fig. 11] [0063]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data transfer process from the storage device to the storage server disclosed by Coughlin to include the rewriting of data that was damaged as taught by Nakanishi.
One of ordinary skill in the art would have been motivated to make this modification because a request for checking data damage may determine if the data is damaged or not and allow the data to be repaired, as taught by Nakanishi in [0001] [0053]. 
Regarding claim 10:
The system of claim 5 is made obvious by Coughlin-Nakanishi-Hunt.
Coughlin does not explicitly disclose, but Nakanishi teaches, wherein the status indicates an unsuccessful write operation, and processing the data object according to the status causes protection of one or more of the first set of data objects from modification (by teaching that in response to an error for a block of written data, the block is 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data transfer process from the storage device to the storage server disclosed by Coughlin to include the rewriting of data that was damaged as taught by Nakanishi.
One of ordinary skill in the art would have been motivated to make this modification because a request for checking data damage may determine if the data is damaged or not and allow the data to be repaired, as taught by Nakanishi in [0001] [0053]. 
Regarding claim 12 and analogous claims 15 and 16: 
The system of claim 5 is made obvious by Coughlin-Nakanishi-Hunt.
Coughlin further discloses, wherein: at least one of the first manifest and the second manifest includes, for the data object, integrity information corresponding to the data object (by teaching that the manifest includes a checksum for each file and the upload report includes a checksum for each file (i.e. integrity information corresponding to the data object) [Col 7: lines 55-67] [Col 10: lines 43-67]). 
Coughlin does not explicitly disclose, but Nakanishi teaches, and the comparison is performed based at least in part on the integrity information (by teaching that check information (i.e. included in the manifest for data objects written to the storage device), such as a checksum (i.e. a hash value (i.e. generated from a hash function)), may be generated by a source system for data that is to be downloaded to a target system [0037]. When data is 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the use of the manifest including checksums of the files and upload report including checksums of the files disclosed by Coughlin to include using the checksums included in each to determine if the data had been successfully transferred by comparing a calculated checksum in the upload report to the corresponding checksum in the source manifest for a match as taught by Nakanishi and to repair the damaged data if there is a mismatch as taught by Nakanishi or to otherwise indicate a normal completion as taught by Nakanishi. 
One of ordinary skill in the art would have been motivated to make this modification because a request for checking data damage may determine if the data is damaged or not and allow the data to be repaired, as taught by Nakanishi in [0053]. 
Regarding claim 14: 
The non-transitory computer-readable storage medium of claim 13 is made obvious by Coughlin-Nakanishi-Hunt. 
Coughlin further discloses, wherein the data transfer device is a member of a cluster of data transfer devices (by disclosing that the portable storage device is plugged into one of the user terminals (102-106) as part of the greater storage network system (100) (i.e. the user terminal and portable storage device form a cluster of data transfer devices) [Col 6: lines 1-16] [Fig. 1]), and the instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to: 37write the second set of data objects to the data transfer device according to a set of instructions specifying one or more data objects to be transferred to the data transfer device from the cluster of data transfer devices (by disclosing that the user terminals (102-106) include processors and memory with software and programming including that allows access to the data on the storage server or service server (110) (118) [Col 4: lines 11-27]. The terminals copy the data to the storage device (302) (318) (i.e. a set of instructions specifying one or more data objects to be transferred to the data transfer device from the cluster of data transfer devices) [Fig. 3] [Col 7: lines 1-16] [Col 9: lines 16-25]).
Regarding claim 17: 
The non-transitory computer-readable storage medium of claim 13 is made obvious by Coughlin-Nakanishi-Hunt. 
Coughlin does not explicitly disclose, but Hunt teaches, wherein the instructions that cause the computer system to process the data object further include instructions that cause the computer system to cause removal of the data object from a cluster of data transfer devices based at least in part on the status indicating that the data object has been successfully written (by teaching that data on a courier device plugged into a transfer station (i.e. together a cluster of data transfer device) used to physically transport data [0023] may be selectively deleted if that data has already been received by an intended recipient 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage device transporting the data disclosed by Coughlin to include the ability to selectively delete data files if the intended recipient already stores the data files according to status information (i.e. as returned to the storage device as taught by Nakanishi) as taught by Hunt. 
One of ordinary skill in the art would have been motivated to make this modification because the courier device may have limited amounts of space, and deleting files is a known way to recover space used by files that are no longer needed, as taught by Hunt in [0005] [0074] [0083].
Regarding claim 19: 
The non-transitory computer-readable storage medium of claim 13 is made obvious by Coughlin-Nakanishi-Hunt. 
Coughlin further discloses, first metadata indicated in the first manifest and second metadata indicated in the second manifest (by teaching that the manifest (i.e. second manifest) includes a list of files corresponding to checksums (i.e. metadata) of the data objects stored on the storage device and the upload report (i.e. first manifest) includes a list of files and checksums (i.e. metadata) of the data objects uploaded to the storage server [Col 7: lines 55-67] [Col 10: lines 43-67]). 
Coughlin does not explicitly disclose, but Nakanishi teaches, wherein the instructions that cause the computer system to perform comparison further include instructions that cause the computer system to perform the comparison based at least in part on first metadata indicated in the first manifest and second metadata indicated in the second manifest, wherein the status indicates success based at least in part on a determination that the first metadata matches the second metadata (by teaching that check information 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the use of the manifest including checksums of the files and upload report including checksums of the files disclosed by Coughlin to include using the checksums included in each to determine if the data had been successfully transferred by comparing a calculated checksum in the upload report to the corresponding checksum in the source manifest as taught by Nakanishi and to repair the damaged data if there is a mismatch as taught by Nakanishi or to otherwise indicate a normal completion as taught by Nakanishi. 
One of ordinary skill in the art would have been motivated to make this modification because a request for checking data damage may determine if the data is damaged or not and allow the data to be repaired, as taught by Nakanishi in [0053]. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Coughlin-Nakanishi-Hunt in further view of US Patent Application Pub. No. US 2014/0176997 A1 (Adachi).
Regarding claim 11: 
The system of claim 5 is made obvious by Coughlin-Nakanishi-Hunt. 
Coughlin does not explicitly disclose, but Nakanishi teaches, wherein the status indicates a successful write operation (by teaching that an output check result indicating “normal” is output to the device (20) containing the memory device (30) indicating that all blocks have successfully been written (i.e. a status for a data object in the first set of data objects) [Fig. 8] [0052]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the use of the manifest including checksums of the files and upload report including checksums of the files disclosed by Coughlin to include using the checksums included in each to determine if the data had been successfully transferred by comparing a calculated checksum in the upload report to the corresponding checksum in the source manifest as taught by Nakanishi and to repair the damaged data if there is a mismatch as taught by Nakanishi or to otherwise indicate a normal completion as taught by Nakanishi. 
One of ordinary skill in the art would have been motivated to make this modification because a request for checking data damage may determine if the data is damaged or not and allow the data to be repaired, as taught by Nakanishi in [0053]. 
Coughlin may not explicitly disclose, but Hunt teaches, and processing the data object according to the status causes 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage device transporting the data disclosed by Coughlin to include the ability to selectively delete data files if the intended recipient already stores the data files according to status information (i.e. as returned to the storage device as taught by Nakanishi) as taught by Hunt. 
One of ordinary skill in the art would have been motivated to make this modification because the courier device may have limited amounts of space, and deleting files is a known way to recover space used by files that are no longer needed, as taught by Hunt in [0005] [0074] [0083].  
Coughlin-Nakanishi-Hunt do not explicitly disclose, but Adachi teaches that deleting data may include making an indication that overwriting of the data object is permitted (by teaching that erasing (i.e. deleting) something from local memory may include deleting permanently, enabling overwriting thereof, flagging for deletion, overwriting, identifying as free space, or removing from local memory [0063]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified selectively deleting targeted data disclosed by Hunt to include one of the many alternatives for erasing data as taught by Adachi such as enabling overwriting thereof, flagging for deletion, identifying as free space, etc. because it would have only required combining prior art elements according to known methods to yield predictable results. Hunt teaches selectively deleting data objects without teaching a method for doing so. Adachi teaches that one of several methods for deleting data includes enabling overwriting of the data (i.e. an indication that overwriting of the data object is permitted). Therefore, one of ordinary skill in the art could have combined the act of selectively deleting a data object taught by Hunt with the method of deleting data including enabling overwriting of the data as taught by Adachi (i.e. according to known methods), which would have led to the predictable result that the data object would have been deleted.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Coughlin-Nakanishi-Hunt in further view of US Patent Application Pub. No. US 2010/0257140 A1 (Davis). 
Regarding claim 18: 
The non-transitory computer-readable storage medium of claim 13 is made obvious by Coughlin-Nakanishi-Hunt. 
Coughlin does not explicitly disclose, but Davis teaches, wherein the instructions that cause the computer system to process the data object further include instructions that cause the computer system to at least temporarily prevent removal of the data object from a cluster of data transfer devices based at least in part on the status indicating that the data object has not been successfully written (by teaching that the Gateway Interface (contains redundancy in its storage devices (i.e. a cluster of data transfer devices) [0029] [0031]) retains the original submitted copy of the customer’s to-be-archived data until it has received an “Archive Complete” (i.e. it will not be deleted or modified until (512-YES) and not after receiving a (512-NO)) message from the archive facility to ensure that the data is fully redundant and has been archived before the archive facility accepts responsibility for the data (i.e. temporarily prevent removal of the data object from a cluster of data transfer device). Furthermore, the archive data bundle (103) is marked as read-only in order to make it ready for transfer to an archive facility (i.e. prevent removal of the data object from a cluster of data transfer devices) [0032-0033]. The archive data bundle is stored on the Gateway Interface (100) and then the removable transport media (2) [0024] (i.e. cluster of data transport devices). All the data in the archive data bundle is also held in the cache at the Archive Management Appliance (i.e. a cluster of data transfer devices) until the archive data reaches its final destination [0026] (i.e. prevent removal of the data object from a cluster of data transfer devices based at least in part on the status indicating that the data object has not been successfully written) [0028]. In this way, in the event of a failure of the archive management appliance (i.e. status indicating that the data object has not been successfully written), the data can be pulled from the gateway 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data sent to the storage server disclosed by Coughlin to include being set to read-only and to maintain the copy at the source terminal until acknowledgement that the data has been successfully coped to the storage server as taught by Davis.
One of ordinary skill in the art would have been motivated to make this modification because maintaining the data as read-only and maintaining a copy until the successful writing of the data at the storage server ensures that the data has been stored before the storage facility accepts responsibility for the data and protects the data from logical, physical, or accidental failure in the event the archive manager (i.e. storage server) goes down while storing a data bundle, as taught by Davis in [0004] [0031-0032] [0037] [0051] [Fig. 2] [Fig. 5].
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Coughlin-Nakanishi-Hunt in further view of US Patent Application Pub. No US 2015/0324281 A1 (Takefman). 
Regarding claim 20: 
The non-transitory computer-readable storage medium of claim 13 is made obvious by Coughlin-Nakanishi-Hunt. 
Coughlin does not explicitly disclose, but Nakanishi teaches, wherein the status indicates successful transfer of the data object 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the use of the manifest including checksums of the files and upload report including checksums of the files disclosed by Coughlin to include using the checksums included in each to determine if the data had been successfully transferred by comparing a calculated checksum in the upload report to the corresponding checksum in the source manifest as taught by Nakanishi and to repair the damaged data if there is a mismatch as taught by Nakanishi or to otherwise indicate a normal completion as taught by Nakanishi. 
One of ordinary skill in the art would have been motivated to make this modification because a request for checking data damage may determine if the data is damaged or not and allow the data to be repaired, as taught by Nakanishi in [0053]. 
Coughlin does not explicitly disclose, but Takefman teaches, and the instructions that cause the computer system to process the data object cause the computer system to generate a set of instructions to prevent the data object from being written to the data transfer device (by teaching that an object storage device may implement object deduplication to prevent storing duplicate objects in the object storage device (i.e. after successful storage), which advantageously increases the storage efficiency of the object storage device [0051]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage device and storage server disclosed by Coughlin to include the object deduplication so that duplicates of the data object would be prevented from being written to the storage devices or the storage server taught by Takefman. 
One of ordinary skill in the art would have been motivated to make this modification because it would advantageously increase the storage efficiency of the object storage devices, as taught by Takefman in [0051]. 

Allowable Subject Matter
The subject matter of claim 4 was searched for but not found in the prior art. Accordingly a prior art rejection for the claim was not made. However, since the claim is subject to an outstanding double patenting rejection, the claim is not indicated as allowable.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record (Coughlin) only teaches the manifest from the client (i.e. terminal) including a signature of the client and not a signature of the data transfer service in the upload report. Therefore, Coughlin does not teach the upload report (i.e. receipt manifest) including a signature of a data transfer service, and does not condition the performance of any operations that transforms individual data objects of the subset of the set of data objects on a signature in the upload report and it would not have been obvious for one of ordinary skill in the art to modify the prior art to arrive at the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139   

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139